11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of A.W., a child,                * From the 326th District Court
                                                  of Taylor County,
                                                  Trial Court No. 8683-CX.


No. 11-18-00355-CV                               * May 23, 2019

                                                 * Memorandum Opinion by Wright, S.C.J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)


       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.